NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           DEC 27 2010

                                                                        MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

UNITED STATES OF AMERICA,                        No. 09-50450

               Plaintiff - Appellee,             D.C. No. 2:08-cr-00549-GHK

  v.
                                                 MEMORANDUM *
EDUARDO JOSE MENDIZABAL,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     George H. King, District Judge, Presiding

                           Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and THOMAS, Circuit Judges.

       Eduardo Jose Mendizabal appeals from his guilty-plea conviction and

48-month sentence for possession of child pornography, in violation of 18 U.S.C.

§ 2252A(a)(5)(B). Pursuant to Anders v. California, 386 U.S. 738 (1967),

Mendizabal’s counsel has filed a brief stating there are no grounds for relief, along

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
with a motion to withdraw as counsel of record. Counsel also filed a motion for

miscellaneous relief. We have provided the appellant with the opportunity to file a

pro se supplemental brief. No pro se supplemental brief or answering brief has

been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.

      We grant counsel’s January 27, 2010, motion for miscellaneous relief.




                                          2                                    09-50450